Title: John Adams to Abigail Adams, 27 May 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia May 27. 1794
          
          It is proper that I should apprize you, that the President has it in contemplation to Send your son to Holland, that you may recollect yourself and prepare for the Event. I make this Communication to you, in Confidence, at the desire of the President communicated to me Yesterday by the Secretary of State. You must keep it an entire Secret, untill it shall be announced to the Public in the Journal of the Senate. But our son must hold himself in readiness to come to Philadelphia to converse with the President, secretary of State Secretary of the Treasury &c and receive his Commissions and Instructions, without Loss of time. He will go to Providence, in the Stage and thence to New York by Water and thence to Philadelphia in the Stage.— He will not sett out however untill he is in form’d of his Appointment.— Perhaps the Senate may negative him, and then his Journey will be unnecessary.
          I shall go in the Stage on saturday to New York, and be at home I hope by the 12 of June
          Adieu
          
            J. A.
          
        